Citation Nr: 1537998	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with sacralization of L5 with joint space narrowing (lumbar spine disability). 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1979 and from February 1983 to September 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

With regard to the claims for increased ratings for a lumbar spine disability, a right knee disability and a left knee disability, at his July 2015 Board hearing, the Veteran stated that his disabilities had gotten worse since his last examination.  He noted that his low back pain affected his everyday activities, to include tying his shoes.  He stated he couldn't run anymore.  The Veteran noted that he used a back brace.  He also stated that he experienced pain that radiated on his right side.  The Veteran stated that going up and down stairs put pressure on his knees, bilaterally.  The Veteran noted that they would buckle and pop while he was walking.  He also noted that that he was limited in his movement.

A review of the evidence shows that the Veteran's last examination for his lumbar spine disability, right knee disability and left knee disability was in April 2014.  Because there may have been changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate his claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regards to the claim for TDIU, an April 2012 private treatment note reflects that Veteran was taken off regular work duties.  At his July 2015 videoconference hearing, the Veteran stated that he worked in housekeeping at a hospital.  He noted that he had been taking "too much time off [of] work" because of his lumbar spine and right and left knee disabilities.  These statements, when considered in light of Rice, and all other evidence of record, reasonably raises the part-and-parcel matter of entitlement to a TDIU.  In light of Rice and the Board's remand of the higher lumbar spine, right knee and left knee rating claims, the TDIU issue must be remanded because the claim is inextricably intertwined, as well as to provide sufficient notice and to develop the claim.

Lastly, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since January 2014, including from the Muskogee VA Medical Center.  

2.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his lumbar spine disability.  The electronic claims file must be reviewed by the examiner and all necessary tests should be conducted.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees), to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  In addition, the examiner should note any periods of incapacitation due to intervertebral disc syndrome.

The examiner should also discuss the nature and severity of any radiculopathy or neuropathy found to be present, to include the Veteran's report of radiating pain on his right side.

The examiner should describe the impact the service-connected spine disability has on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's right knee and left knee disabilities.  The electronic claims file must be reviewed by the examiner and all necessary tests should be conducted.

The examiner should set forth all bilateral knee symptoms, including loss of range of motion during flare-ups.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right and left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss or any additional loss of range of motion due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner should also describe the impact the service-connected right and left knee disabilities has on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.

5.  Finally, readjudicate the appeal, to include consideration of the assignment of TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

